DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, and 7 have been amended. Claims 3-6 and 8-10 are as previously presented. Therefore, claims 1-10 are currently pending and have been considered below.

Response to Amendment
The amendment filed on June 28, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen et al. (WO 2014111498 A1, hereinafter Magnussen) in view of Carson (US 20180147611 A1) and Rouchouze (How to design with Inflatable Seals NPL).
Regarding claim 1, Magnussen discloses a tool arrangement to accommodate portions of the optical tool in a park position, the arrangement comprising:
an optical tool (Page 3, lines 6-7, “…a system for cleaning the window in front of or on the side of an optical measuring probe…”);
a housing having a housing interior that accommodates portions of the optical tool therein (Page 5-6, lines 32-33, “When retracted into the housing the probe end 5 and sealing 4 provide an isolated chamber or space…”), the portions of the optical tool extending into the housing interior through an opening of the housing (Page 4, lines 29-30, “…a separate unit 1 to be mounted in a pipe or container wall through an opening gaining access to the fluid…”);
a housing discharge connected to the housing in a fluid-conducting manner (Page 6, lines 15-16, “The chamber may also be flushed with cleaning fluid in to help remove fouling in the chamber and increase cleaning effects.”); and
a sealing sleeve arranged at the opening of the housing (Page 5, lines 13-17, “The sealing means 4 is constituted by a probe end 5 in the outer end of said probe…”).
Magnussen does not disclose:
the sealing sleeve being inflatable and having a fluid-carrying line for adapting a variable fill volume of the seal sleeve so as to seal and unseal the opening of the housing.
However, Carson discloses, in the similar field of cleaning devices, a cleaning apparatus with a seal that is inflatable (Para. 0093, line 3, “…an inflatable seal 601.”) and connected to a fluid-carrying line (Para. 0093, lines 4-7, “An inflation valve 602 extends from the inflatable seal 601, and is connectable to a liquid or air source, in order to inflate the inflatable seal with liquid or air.”), where the seal can be sealed or unsealed to a tube (Para. 0093, lines 3-4, “In FIG. 6A, the seal 601 is not inflated and, in FIG. 6B, the seal 601 is inflated.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sealing means 4 from Magnussen with the feature of being inflatable as taught by Carson.
	Regarding the use of an inflatable seal, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Magnussen discloses in claim 1, lines 8-9, “…sealing means adapted to seal said defined space from said fluid flow in when the probe is in said second position…”, where the purpose of the seal is to prevent fluid flow and then mentions that the sealing means may be O-rings or similar. Carson then discloses a seal that also has the same purpose of preventing fluid flow, Para. 0090, lines 1-4, “…there are little or no air gaps…”. However, Carson lists multiple embodiments for the seal that can be interchanged (compressible/inflatable), but still serve the same end-purpose of preventing fluid flow. Since the seals disclosed in both Magnussen and Carson serve the same purpose of preventing fluid flow and Carson shows that multiple embodiments of the seal can be equivalent to providing the same end-result, the use of the inflatable seal would be a matter of design choice.
	Further, Rouchouze discloses reasoning behind the use of inflatable seals as enabling lighter and more affordable methods of equipment fabrication, the ability to not lose geometric integrity like compression seals, and lowered material costs (Page 3, Para. 2). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the seal in Magnussen to be inflatable in order to have the advantages as taught by Rouchouze.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages provided from an inflatable seal. Although Carson shows that equivalent structures for a seal are known, Rouchouze discloses advantages (Page 3, Para. 2) that an inflatable seal provides over a compressible seal such as an O-ring.
Regarding claim 2, modified Magnussen teaches the apparatus according to claim 1, as set forth above, discloses wherein the sealing sleeve is made of a flexible material (Inherently disclosed in teaching from Carson, Para. 0093, lines 6-7, “…in order to inflate the inflatable seal with liquid or air.”, where if the seal can be inflated and deflated, the material would inherently need to be flexible as a rigid material would not be capable of such extreme expansion), wherein a space between an edge of the opening of the housing and an outer surface of the optical tool provided at the opening is sealed (Inherently disclosed in Magnussen, Page 7, lines 12-14, “…a sealing means 4 adapted to seal a defined space inside the probe unit from the fluid flow in when the probe is in said second position.”) by adapting the variable fill volume of the sealing sleeve so as to inflate the sealing sleeve (Inherently disclosed in teaching from Carson, Para. 0093, line 4, “…in FIG. 6B, the seal 601 is inflated.”), and wherein the space is unsealed by adapting the variable fill volume of the sealing sleeve so as to deflate the sealing sleeve (Inherently disclosed in teaching from Carson, Para. 0093, lines 3-4, “In FIG. 6A, the seal 601 is not inflated…”, where the seal is deflate if there is no liquid or air inserted into the seal). 
Regarding claim 3, modified Magnussen teaches the apparatus according to claim 1, discloses wherein the opening of the housing is round (Inherently disclosed in Magnussen, Modified Fig. 1a, where the cross section is circular) and the sealing sleeve is arranged along a circumference of the round opening of the housing (Inherently disclosed in Magnussen, Modified Fig. 1a, where the sealing means location is shown).

    PNG
    media_image1.png
    806
    701
    media_image1.png
    Greyscale

Modified Figure 1a, Magnussen
Regarding claim 4, modified Magnussen teaches the apparatus according to claim 1, discloses wherein a fluid (Inherently disclosed in Magnussen, Page 4, lines 17-18, “…term fluid in this specification includes both gas and liquid.”) for maintaining a degree of cleanliness in the housing interior (Inherently disclosed in Magnussen, Page 5, lines 10-11, “…cleaning means for cleaning said probe when within said space.”, where the space is the interior of the housing when the probe is retracted) is introduced into the housing interior from a fluid supply of the optical tool and/or through a housing supply line (Inherently disclosed in Magnussen, Page 6, lines 28-29, “…cleaning means is provided by pressurized flushing through nozzles 6 with cleaning fluid through a channel 8.”).

	Regarding claim 7, Magnussen discloses a method for accommodating portions of an optical tool in a park position, the method comprising: 
placing a portion of an optical tool in a housing interior of a housing through an opening of the housing (Page 5, lines 4-6, “…a first position (fig. la, fig. 2a) wherein the window is exposed to the fluid flow and a second position (fig. lb, fig. 2b) where the window is enclosed by said housing defining a space or chamber 11 between said housing and said probe…”); 
filling a sealing sleeve located at an edge of the opening of the housing until a space between an outer surface of the tool located in the opening and the edge of the opening of the housing is sealed in a fluid-tight manner (Page 5, lines 7-9, “…probe unit comprising sealing means being adapted to seal the defined space from said fluid flow in when the probe 2 is in said second position.”); and 
introducing a purge gas (Page 6, lines 15-16, “The chamber may also be flushed with cleaning fluid in to help remove fouling in the chamber and increase cleaning effects.”) into the housing interior through a supply line located in the optical tool and/or the housing until a target concentration of the purge gas in the housing interior is achieved or a time interval has passed (Page 6, lines 2-3, “…provided with channels 8 for adjusting the volume and thus the pressure inside the space…”, where channel 8 is the supply line and adjustment will allow for different target concentrations to be reached).
Magnussen does not disclose:
the sealing sleeve being an inflatable variable-volume sealing sleeve.
However, Carson discloses, in the similar field of cleaning devices, a cleaning apparatus with a seal that is inflatable (Para. 0093, line 3, “…an inflatable seal 601.”) and connected to a fluid-carrying line (Para. 0093, lines 4-7, “An inflation valve 602 extends from the inflatable seal 601, and is connectable to a liquid or air source, in order to inflate the inflatable seal with liquid or air.”), where the seal can be sealed or unsealed to a tube (Para. 0093, lines 3-4, “In FIG. 6A, the seal 601 is not inflated and, in FIG. 6B, the seal 601 is inflated.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sealing means 4 from Magnussen with the feature of being inflatable as taught by Carson.
	Regarding the use of an inflatable seal, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Magnussen discloses in claim 1, lines 8-9, “…sealing means adapted to seal said defined space from said fluid flow in when the probe is in said second position…”, where the purpose of the seal is to prevent fluid flow and then mentions that the sealing means may be O-rings or similar. Carson then discloses a seal that also has the same purpose of preventing fluid flow, Para. 0090, lines 1-4, “…there are little or no air gaps…”. However, Carson lists multiple embodiments for the seal that can be interchanged (compressible/inflatable), but still serve the same end-purpose of preventing fluid flow. Since the seals disclosed in both Magnussen and Carson serve the same purpose of preventing fluid flow and Carson shows that multiple embodiments of the seal can be equivalent to providing the same end-result, the use of the inflatable seal would be a matter of design choice.
	Further, Rouchouze discloses reasoning behind the use of inflatable seals as enabling lighter and more affordable methods of equipment fabrication, the ability to not lose geometric integrity like compression seals, and lowered material costs (Page 3, Para. 2). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the seal in Magnussen to be inflatable in order to have the advantages as taught by Rouchouze.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages provided from an inflatable seal. Although Carson shows that equivalent structures for a seal are known, Rouchouze discloses advantages (Page 3, Para. 2) that an inflatable seal provides over a compressible seal such as an O-ring.
Regarding claim 8, modified Magnussen teaches the apparatus according to claim 7, discloses wherein a pressure in the housing interior is checked at intervals by a power meter or by a housing sensor (Inherently disclosed in Magnussen, Page 5, lines 9-12, “…pressure adjustment means for reducing the pressure within said space and cleaning means for cleaning said probe when within said space. Pressure 10 and temperature 14 sensors may be positioned inside said housing 1…”) and is set by a supply of the purge gas (Inherently disclosed in Magnussen, Page 6, lines 2-3, “…provided with channels 8 for adjusting the volume and thus the pressure inside the space…”, where the volume adjustment of the gas will affect the pressure).
Regarding claim 9, modified Magnussen teaches the apparatus according to claim 7, discloses wherein, upon a reactivation of the optical tool from the park position into an active position (Page 10, lines 5-6, “…removing the process fluid from said chamber after said retraction.”), the purge gas present in the housing interior is removed (Page 4, lines 17-18, “…term fluid in this specification includes both gas and liquid.”) through a housing discharge that is connected in a fluid-conducting manner to the housing (Page 6, lines 1-3, “The probe housing or probe may thus be provided with channels 8 for adjusting the volume and thus the pressure inside the space.”), wherein a fill volume of the variable-volume sealing sleeve is reduced upon the reactivation of the optical tool from the park position into the active position (Inherently disclosed in teaching from Carson, Para. 0093, lines 3-4, “In FIG. 6A, the seal 601 is not inflated…”, where the deflation of the seal would be used to release the tube structure).

Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen et al. (WO 2014111498 A1, hereinafter Magnussen) in view of Carson (US 20180147611 A1) and Rouchouze (How to design with Inflatable Seals NPL) and in further view of Hagene et al. (US 20060044562 A1, hereinafter Hagene). 
Regarding claim 5, modified Magnussen teaches the apparatus according to claim 1.
Modified Magnussen does not disclose:
further comprising a power meter, which is arranged in the housing to monitor a function of the optical tool, and wherein a deviation of an actual value of the optical tool from a target value is measured by the power meter.
However, Hagene discloses, in the related field of optical instruments enclosed in gas compartments, a power sensor attached to the housing that can monitor the function of the optical tool (Para. 0151, lines 7-9, “An optical laser power sensor can be connected so as to check the output of the laser diode.”, where the sensor can be connected at or in vital parts or locations within the gas monitor and acts like a meter in that it obtains values pertaining to the output of the optical device) and provide diagnosis and testing on the status of the tool (Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”, where diagnoses includes comparing the values of the optical device with known values for normal operation, which will result in a deviation being analyzed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing in modified Magnussen with the power sensor as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a sensor capable of diagnosing and testing the system components during power up and during normal operation so that a user would be able to know if there were problems with the optical devices as stated by Hagene, Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”.
Regarding claim 6, modified Magnussen teaches the apparatus according to claim 5.
Modified Magnussen does not disclose:
Wherein the power meter has a control unit for performing evaluations and for obtaining instructions for use of the optical tool.
However, Hagene discloses, a control unit attached to the power sensor (Para. 0114, lines 4-7, “…This reference detector could be used to generate a reference signal representing e.g. the laser output power. Typically this reference signal would be coupled back to the control unit 3000…”) that is able to receive input information (Para. 0148, lines 2-3, “…an input device connected to the control unit 3000…”) and perform evaluations (Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”, where the diagnosis and testing would be sent as signals to the control unit 3000). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power sensor in modified Magnussen with the addition of a control unit as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of user influence on the system as an input device would allow the user to better monitor and adjust the optical device as stated by Hagene, Para. 0148, lines 2-3, “…an input device connected to the control unit 3000…”, where an example of an input device would be a keyboard, which would improve user control over the system.
Regarding claim 10, modified Magnussen teaches the apparatus according to claim 7.
Modified Magnussen does not disclose:
Wherein a power measurement of the optical tool is performed by a power meter before a reactivation of the optical tool.
However, Hagene discloses, in the similar field of optical devices in chambers containing gas, a sensor with the ability to measurement power in the optical device (Para. 0151, lines 7-9, “An optical laser power sensor can be connected so as to check the output of the laser diode.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing of modified Magnussen with the power sensor as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to test and diagnose the system components during power up and during normal operation, as stated by Hagene, Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”.

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding an inflatable fluid-filled seal.
	
Applicant’s argument, “there would be no rational reason to have the sealing means 4 of Magnussen be inflatable.”, is not persuasive.
In response to applicant’s argument, Magnussen discusses the sealing means 4 as being, Page 7, line 24, “O-rings or similar…”. Carson then discloses multiple embodiments of a sealing means that include expandable seals, inflatable seals and compressible seals, where the O-ring seal is classified under a compressible seal. Thus, Carson teaches that similar sealing embodiments to an O-ring seal include inflatable seals. 
Carson also shows that both sealing means provide the same end-result of preventing fluid flow and can act as equivalent structures within the cleaning apparatus. While further search in the prior art shows Rouchouze, which finds that inflatable seals can provide advantages such as enabling lighter and more affordable methods of equipment fabrication, the ability to not lose geometric integrity like compression seals, and lowered material costs (https://www.todaysmedicaldevelopments.com/article/how-to-design-with-inflatable-seals/). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/				/BRIAN W JENNISON/Examiner, Art Unit 3761  				Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
09/16/2022